Citation Nr: 1547781	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  12-35 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for kidney cancer, including as due to exposure to herbicides.

2.  Entitlement to service connection for renal insufficiency, status post left kidney nephrectomy, as aggravated by a service-connected disability.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel








INTRODUCTION

The Veteran served on active duty from March 1959 to September 1967. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

Although the claim has been previously adjudicated as a claim for service connection for a kidney disability, to include residuals of kidney cancer and renal insufficiency, the record reflects that the matter of entitlement to service connection for kidney cancer is fully developed and ripe for appellate review.  However, the etiology of the Veteran's renal insufficiency remains unclear.  

As a result, the Board determines that bifurcation of the issues as shown on the title page is warranted in order to facilitate the most orderly and accurate adjudication of the Veteran's appeal.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006)(the Board can bifurcate a claim and address different theories or arguments in separate decisions); see also Holland v. Brown, 6 Vet. App. 443, 447 (1994).  Such an action results in no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of entitlement to service connection for renal insufficiency is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's kidney cancer is not attributable to service, including exposure to herbicides in service, nor is it caused or aggravated by a service-connected disability.




CONCLUSION OF LAW

The criteria for service connection for kidney cancer are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard December 2010 and May 2013 letters satisfied the duty to notify provisions.  Although the May 2013 notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice most recently in a May 2015 supplemental statement of the case, which cured any timing-of-notice defect.

The Veteran's service records have been obtained.  Post-service VA treatment records have also been obtained.  The Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since 1996.  As the Veteran was not diagnosed with kidney cancer until 2006, the records associated with his SSA disability claim are not relevant to the appeal, and the Board is under no obligation to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (there is no duty to assist when there is no indication that the records are potentially relevant).

The Veteran was provided a VA medical examinations in January 2011,  May 2013 and June 2014.  An addendum medical opinion was received in May 2015.  Taken as a whole, the examinations and opinion are sufficient evidence for deciding the claim.  The findings are based upon consideration of the Veteran's prior medical history and examinations; they describe the disability in sufficient detail so that the Board's evaluation is a fully informed one; and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Law and Regulations

The Veteran was diagnosed with kidney cancer in 2006.  He asserts that the disease is the result of exposure to herbicides during his service in Vietnam; or, that it was caused or aggravated by service-connected diabetes mellitus.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran served within the inland waterways of the Republic of Vietnam during his service.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009) (holding that the veteran must have set foot on the land mass of Vietnam, or, have been present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity)).  The available service personnel records show that the Veteran was stationed aboard the U.S.S. Hickman County LST-542, a vessel that was used to transport equipment, supplies and troops to shore.  Exposure to dioxin-containing herbicides during service is therefore presumed.   38 C.F.R. § 3.307(a)(6)(iii).

Presumptive service connection based on herbicide exposure may only be granted for a specific list of diseases.  38 C.F.R. § 3.309(e).  Kidney cancer is not among them.  Id.  A presumption also exists for certain chronic diseases, including malignant tumors, that become manifest to a compensable degree within one year following active service.  38 C.F.R. §§ 3.307, 3.309.  The tumor in the Veteran's kidney was not identified for many years after his discharge from active service.   Accordingly, kidney cancer cannot be presumptively linked to service.  However, service connection may still be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran does not assert, and the record does not reflect, that kidney cancer first manifested during a period of active service.  A May 2015 VA medical opinion addressed the question of whether the Veteran's kidney cancer was directly related to his conceded exposure to herbicides.  The examiner noted the Veteran's in-service herbicide exposure, as well as his history of tobacco use and decades of post-service occupational exposure to heavy metals and industrial solvents in the automobile industry.  He pointed out that dioxin has not been found to have had a causative effect in the development of kidney cancer; however, both smoking and exposure to industrial solvents and heavy metals are known risk factors for the development of the disease.  Thus, it was not at least as likely as not that the Veteran's kidney cancer was attributable to his exposure to dioxin-containing herbicides.   

As to the claim of service connection for kidney cancer as secondary to the service-connected diabetes mellitus, all of the VA examiners who have evaluated the Veteran's claim have noted that the Veteran's kidney cancer was diagnosed approximately two years before the Veteran was diagnosed with diabetes mellitus.  The June 2014 VA examiner noted that the Veteran's diabetes mellitus had no effect on the Veteran's renal function.  Therefore, kidney cancer is not caused by diabetes mellitus.  In addition, as the Veteran's kidney cancer has not recurred since his diabetes was discovered, there is no indication that diabetes aggravated the Veteran's kidney cancer beyond its natural progression.  

The preponderance of the evidence is against the claim for service connection for kidney cancer.  There is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for kidney cancer is denied.


REMAND

Although the Board regrets the additional delay, further development of issue of entitlement to service connection for renal insufficiency, as aggravated by a service-connected disability, is necessary.  

VA clinical notes dated February 2009 and February 2010 noted that the Veteran has diabetic nephropathy.  

A January 2011 VA examiner noted that the Veteran's renal insufficiency was the result of his nephrectomy, but also noted that it is aggravated as a result of the Veteran's service-connected diabetes mellitus.  A June 2014 VA examiner, however, found that the Veteran's renal insufficiency was not caused "or contributed to" by the Veteran's diabetes, because his renal insufficiency has been essentially stable since his nephrectomy.   

Because of these contradictory findings, the record as it stands is insufficient for deciding the claim of entitlement to service connection for renal insufficiency.  A new VA medical opinion must be scheduled.   Updated VA treatment records must also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since August 2013.

2.  Request a medical opinion by an appropriate VA medical professional on the claim for service connection for renal insufficiency.  The entire record must be reviewed by the examiner.   Physical examination of the Veteran is not required unless deemed medically necessary.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the Veteran's current renal insufficiency was aggravated by his service-connected diabetes mellitus.  The examiner must consider the clinical findings of diabetic nephropathy, as well as the January 2011 VA examiner's finding that renal insufficiency was aggravated by the Veteran's diabetes, and reconcile any difference of opinion.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation is found, the examiner must note the baseline level of severity of the renal insufficiency prior to aggravation by the service-connected diabetes mellitus.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


